United States Court of Appeals
                        For the First Circuit


Nos. 17-1732, 17-1733

                    UNITED STATES OF AMERICA,

                              Appellee,

                                  v.

                        RASHEED ABIODUN AKANNI,

                        Defendant, Appellant.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND

       [Hon. John J. McConnell, Jr., U.S. District Judge]


                                Before

                     Lynch, Selya, and Lipez,
                         Circuit Judges.


     Jamesa J. Drake and Drake Law LLC on brief for appellant.
     Donald C. Lockhart, Assistant United States Attorney, and
Stephen G. Dambruch, United States Attorney, on brief for appellee.


                             May 18, 2018
            LYNCH, Circuit Judge.   Rasheed Abiodun Akanni challenges

the sufficiency of the evidence supporting his conviction for

marriage fraud in violation of 8 U.S.C. § 1325(c), which prohibits

"knowingly enter[ing] into a marriage for the purpose of evading

any provision of the immigration laws."    He does not challenge his

felony convictions for making false statements to immigration

officials. We affirm.1

            The evidence presented at Akanni's bench trial included

the following facts.     A citizen of Nigeria, Akanni entered the

United States in 2003 on a six-month visa.       In 2005, two weeks

after he was arrested for overstaying his visa, he married an

American citizen.   Akanni applied for permanent resident status on

the basis of that marriage.    In 2009, his application was denied

after his then-wife withdrew her supporting petition, and the two

divorced.

            A year later, Akanni applied for asylum.     In February

2013, two months before his asylum application was denied, Akanni

married Terri Allen, another American citizen whom he had met a

couple of months earlier.     They had separate apartments.   Akanni

never informed Allen before their marriage that he was subject to


     1    The government reports that Akanni completed his one-
year prison term on January 29, 2018 and was deported to Nigeria
on March 27, 2018, but assumes arguendo that these appeals are not
moot because of unspecified potential collateral consequences of
the conviction and a $100 special assessment that would be vacated
were Akanni to prevail on appeal.

                                - 2 -
deportation.         When, in May 2013, Allen moved into a new apartment

that she intended to be the marital abode, Akanni deposited some

of his clothes there and spent only three or four nights a week

there.     He purported to be at a "friend's house" or at "work"

during the remainder of the week.                 Unbeknownst to Allen, another

woman, Olufunke Babatunde, with whom Akanni would later have a

child, was living with him in his apartment and had been since

2011.     Allen soon suspected Akanni of infidelity, and the two

separated within a few months.

              Notwithstanding the separation, Akanni again applied for

permanent resident status in November 2013, and Allen, fearing he

would be deported, acquiesced in his request that she file a

supporting petition and pretend that their marriage was still

intact.       In separate interviews before an immigration officer in

September 2014, Akanni and Allen falsely stated under oath that

they still resided together (when they had not for a year), and

gave     various      inconsistent     answers      on     other     matters.        The

immigration      officer       referred    Akanni    and    Allen's    case     to   his

department's fraud unit.

              In May 2015, immigration officers, following up on that

referral, visited the purported couple's purported marital abode.

There, they met with and interviewed Allen.                    Allen informed them

that    she    and    Akanni    were   separated,        and   she   then   took     the

opportunity to withdraw her petition supporting his application

                                          - 3 -
for permanent residency.    Allen also told the officers that the

last time she had heard from Akanni -- by phone, "a while ago" --

he had said that he was traveling out-of-state.      That same day,

the officers confronted Akanni at his apartment, the mailbox for

which listed the names "Akanni" and "Babatunde."        Under oath,

Akanni falsely stated both orally and in writing that he was still

residing with Allen, that Babatunde was his sister, and that he

was staying with Babatunde because of a fight he had had with Allen

just "yesterday."   He also admitted that he had adopted a friend's

name as an alias and used the friend's social security and identity

cards to obtain employment.

          Akanni was charged with the crimes of making multiple

false statements to immigration officials and engaging in marriage

fraud to evade the immigration laws.   On the day set for his trial,

he attempted to flee to Canada.     He was detained the following

morning by border patrol officials after he was caught trying to

use another person's U.S. passport to cross the border.

          In   resolving    Akanni's    sufficiency-of-the-evidence

challenge, "[w]e draw all reasonable evidentiary inferences in

harmony with the verdict and resolve all issues of credibility in

the light most favorable to the government."      United States v.

Grace, 367 F.3d 29, 34 (1st Cir. 2004) (quoting United States v.

Casas, 356 F.3d 104, 126 (1st Cir. 2004)).   We ask only whether "a

rational trier of fact could have found [guilt] beyond a reasonable

                               - 4 -
doubt."   United States v. Dunston, 851 F.3d 91, 98 (1st Cir. 2017).

Considered in its totality, the evidence presented in this case

amply supported the district court's "absolute[] conclu[sion]"

that Akanni duped Allen into marrying him in order to avoid

deportation.    Akanni's appellate brief would have us repeatedly

draw implausible exculpatory inferences from a series of facts

that overwhelmingly establish his deceitfulness and culpability.

That we cannot do.

            Akanni also argues for the first time on appeal that a

§ 1325    marriage   fraud   conviction   requires   findings   that   the

defendant lacked an intent to "establish a life" with his spouse

and that the defendant's "sole purpose" in getting married was to

evade the immigration laws.     The government asks us to reject both

the "establish a life" and the "sole purpose" tests.            We leave

these issues for another day.     On the facts presented, drawing all

reasonable evidentiary inferences and credibility assessments in

the government's favor, the trier of fact could reasonably have

concluded that Akanni harbored no intent to establish a life with

Allen and instead married her solely to avoid deportation.

            Affirmed.




                                  - 5 -